DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izutani et al (US 4,539,108).
Regarding claim 1, Izutani discloses a fuel quality indicator for use in indicating presence of water within a fuel source (Fig. 1, and Col. 5, Lns. 22-29, in the lower region 5 of a fuel filter 2 is an indicator member 3 for detecting water in the fuel), comprising: a first indicator member 3 having a first visual indicator (Fig. 1, shown indicator 3 has a shaft through the center); and a second indicator member 3b having a second visual indicator and configured to float in the presence of water (Fig. 1, part 3b floats around the shaft), said second visual indicator being different than said first visual indicator (Fig. 1, the two parts being separate); wherein said first indicating member and said second indicating member are co-axially aligned, with said second indicating member positioned over and oriented around said first indicator (Fig. 1, the part 3b is a cylinder axially aligned around a pole to move up and down on it).
Regarding claim 2, Izutani discloses the fuel quality indicator for use in indicating presence of water within a fuel source according to Claim 1, wherein said first indicator is configured to engage with a portion of a fluid collecting canister; and said second indicator is configured to movably engaged with said portion of a fuel filter fluid collecting canister, wherein said second indicator is traversable from a first position to at least a second position (Fig. 1, as shown, the fuel fluid collecting canister 5 in the lower end of filter 2 has a the second indicator 3b moving up and down on the first).
Regarding claim 3, Izutani discloses the fuel quality indicator for use in indicating presence of water within a fuel source according to Claim 1, wherein said first visual indicator and said second visual indicator includes words, letters, symbols, pictures, colors, or combinations thereof (Col. 5, Lns. 25-29, the indicators further include a warning lamp or buzzer which are both “symbols” and “colors”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izutani.
Regarding claim 4, Izutani discloses the fuel quality indicator for use in indicating presence of water within a fuel source according to Claim 1, including making use of specific gravity differences in fuel and water for water detection (Fig. 1, float device shown and Col. 5, Lns. 12-16). 
Izutani fails to disclose wherein said second indicator member has a specific gravity in the range of 0.9 or 0.95.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the float 3c of Izutani to have the specified specific gravity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the prior art already contemplates the specific gravity difference in order for its device to function, wherein the device itself functions identically to the instant invention. Therefore, one of ordinary skill in the art before the filing date of the invention would have had good reason through routine experimentation to arrive at the optimal specific gravity of the device for functionality. 

Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izutani in view of Girondi (EP 1287252).
Regarding claim 7, Izutani discloses a system as per claim 1, and further including an alert system configured as a second alert mechanism to indicate the presence of water with a first sensor (Col. 5, Lns. 25-29, an alert system is constructed within the system to alert an operator using a sensor therein), but fails to disclose the system including a second sensor.
Girondi discloses an “apparatus for automatically draining water accumulated in a fuel filter of a vehicle” (Title), wherein the system includes a fuel chamber 5 which has sensor means 220, 230 therein (Fig. 1, shown), wherein these sensors may include optical sensors to detect color or proximity switches which can then activate signals for an operator (Claims 4-7 and ¶ [0051] to [0053]). This provides a system with auxiliary detection equipment which is simple, reliable and economical (¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to include the optical sensors of Girondi in the system of Izutani because it would have provided additional sensing for alerting operators in a simple and economical fashion. 
Regarding claim 8, Izutani discloses the system for detecting the presence of water within a fuel source according to Claim 7, wherein said fuel quality indicator includes a stop member (Fig. 1, shown).
Regarding claim 9, Izutani discloses the system for detecting the presence of water within a fuel source according to Claim 7, wherein said alert system includes fuel quality indicator device remote alert attachment member (Col. 5, Lns. 25-29 and Fig. 1, the sensor itself uses transfer attachments to send the alert to an operator remotely from the filter).
Regarding claim 10, Izutani discloses the system for detecting the presence of water within a fuel source according to Claim 7, further including a housing unit having a panel comprising one or more lights and operatively connected to said first and second sensors (Col. 5, Lns. 25-29 and Fig. 1, the indicators may include a lamp which must be housed in something).
Regarding claim 11, Izutani discloses the system for detecting the presence of water within a fuel source according to Claim 10, wherein said housing unit having a panel is configured to produce one or more sounds (Col. 5, Lns. 25-29 and Fig. 1, the indicators may include a noise producing device).
Regarding claim 12, Izutani discloses the system for detecting the presence of water within a fuel source according to Claim 7, wherein said first indicator is configured to engage with a portion of a fluid collecting canister; and said second indicator is configured to movably engage with said portion of a fuel filter canister, wherein said second indicator is traversable from a first position to at least a second position (Fig. 1, shown first indicator is a pole-like device engaged with the canister 5 such that the second indicator of a float 3c traverses it).
Regarding claim 13, Izutani discloses the system for detecting the presence of water within a fuel source according to Claim 7, wherein said first visual indicator and said second visual indicator include words, letters, symbols, pictures, colors, or combinations thereof (Col. 5, Lns. 25-29, the indicators further include a warning lamp or buzzer which are both “symbols” and “colors”).
Regarding claims 14 and 16, Izutani discloses the system for detecting the presence of water within a fuel source according to Claim 7, but fails to disclose wherein said second indicator member has a specific gravity of between 0.75 and less than 1.0.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the float 3c of Izutani to have the specified specific gravity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the prior art already contemplates the specific gravity difference in order for its device to function, wherein the device itself functions identically to the instant invention. Therefore, one of ordinary skill in the art before the filing date of the invention would have had good reason through routine experimentation to arrive at the optimal specific gravity of the device for functionality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747